 
Exhibit 10.53
 
DATED 11th March 1999
 
 
(1)  BROOMCO (1744) LIMITED
 
—and—
 
(2)  PETER STANLEY FORTUNE
 
 

--------------------------------------------------------------------------------

 
SERVICE AGREEMENT
 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 
THIS AGREEMENT is made on 11th March 1999
 
BETWEEN:
 
(1)  BROOMCO (1744) LIMITED a company registered in England and Wales with
number 3693514 whose registered office is at Fountain Precinct, Balm Green,
Sheffield, South Yorkshire S1 1RZ (“the Company”)
 
(2)  PETER STANLEY FORTUNE whose address is 39A St Peters Avenue, Caversham,
Reading, Berkshire RG1 7JX (“the Executive”)
 
IT IS AGREED as follows:
 
1.  DEFINITIONS AND INTERPRETATION
 
1.1  In this Agreement and the Schedule to this Agreement where it is
appropriate in context singular words shall include the plural and vice versa.
Words defined below shall have the following respective meanings:
 
“the Appointment” means the employment of the Executive under the terms of this
Agreement and the Schedule;
 
“Board” means Board of Directors of the Company from time to time or its duly
authorised representative;
 
“the Business” means all activities undertaken by the Company and includes the
design, development, sale and service of secure payment and document management
systems and services, and whose products include electronic transfer systems,
financial document management systems, related outsourcing services and security
printing;
 
“Group” means the Company and all companies which are for the time being either
a Holding Company of the Company or a Subsidiary or Associated Company of either
the Company or any such Holding Company and Group Company shall be construed
accordingly;
 
“Company” shall include an Associated Company or any member of the Group unless
otherwise stated;
 
“Associated Company” in relation to a company means any company in which that
company or any Holding Company of it is directly or indirectly beneficially
interested in ten per cent or more of the relevant company’s issued ordinary
share capital;
 
“Subsidiary Company” and “Holding Company” shall have the meanings ascribed by
the Companies Act 1985 or any statutory modification or re-enactment thereof;
 
“Salary” means the salary (excluding any bonus) payable to the Executive under
clause 5.1.1 of this Agreement from time to time;
 
“Investment Agreement” means the Investment Agreement entered into between,
inter alia, the Company, the Executive, and Mercury Asset Management (as defined
therein);
 
1.2  The headings in this Agreement are included for convenience only and shall
not affect its interpretation or construction.
 
1.3  This Agreement shall be construed and governed by English Law and the
parties submit to the exclusive jurisdiction of the English Courts.
 
1.4  References to any legislation shall be construed as references to
legislation as from time to time amended re-enacted or consolidated.
 
1.5  References to clauses, the parties and the Schedule are respectively to
clauses of and the parties and the Schedule to this Agreement.



2



--------------------------------------------------------------------------------

 
1.6  Save as otherwise defined words and expressions shall be construed in
accordance with the Interpretation Act 1978.
 
2.  APPOINTMENT
 
2.1  The Company shall employ the Executive and the Executive shall be employed
by the Company in the capacity of Managing Director or in such other capacity as
the Board from time to time reasonably directs and subject to the terms and
conditions set out in this Agreement and its Schedule.
 
2.2  The Executive warrants that by entering into this Agreement he will not be
in breach of any express or implied terms of any contract or of any other
obligation binding upon him.
 
3.  TERM
 
3.1  The Appointment shall commence on the date of this Agreement and unless
terminated in accordance with clause 10.6 or clause 15.1 of this Agreement shall
continue until terminated by at least 12 months’ written notice given by the
Company to the Executive or at least 12 months’ written notice given by the
Executive to the Company.
 
3.2  The Executive’s previous employment with Checkpoint Security Services
Limited shall count as part of his continuous period of employment, such
previous employment having commenced on 2 January 1990.
 
3.3  The Appointment will terminate automatically upon the Executive reaching
his 65th birthday.
 
3.4  The Company reserves the right to require the Executive to remain away from
work for part or all of the applicable notice period set out in clause 3.1 in
circumstances where either the Executive or the Company gives notice (“Garden
Leave”). Alternatively, the Company may require the Executive during part or all
of such period to perform some only of his normal duties or duties different
from his normal duties (but not being duties inappropriate to his status as
Managing Director). In that event, the Executive agrees to comply with all
reasonable conditions laid down by the Company during such time and whilst on
full remuneration accepts that his duties of confidentiality and good faith
continue to apply and (without prejudice to clause 4.2 below) that he is not
permitted to work for any other person, firm, client, corporation or on his own
behalf without the Company’s prior written consent (such consent not to be
unreasonably withheld).
 
3.5  The Restricted Period (as defined in Clause 12) shall be reduced by any
period of Garden Leave (up to a maximum of six months).
 
3.6  The Company reserves the right to terminate the Appointment without any
notice or on notice less than that required by clause 3.1 provided that if it
does so it will pay to the Executive a sum equal to, but no more than, the
Salary in respect of that part of the period of notice in clause 3.1 which the
Company has not given to the Executive together with a payment representing
compensation for the loss of contractual benefits (including bonus) during that
part of notice ungiven less any appropriate tax and other statutory deductions.
 
3.7  The Company may with the consent of the Executive (not to be unreasonably
withheld) transfer the Agreement to any Group Company at any time.
 
4.  DUTIES
 
4.1  During the Appointment the Executive shall:—
 
4.1.1  be responsible directly, and report, to the Board of the Company;
 
4.1.2  be responsible for the conduct and management of the business and shall
additionally perform such duties and exercise such powers and functions as may
from time to time be reasonably assigned to or vested in him by the Board
whether relating to the Company or any Group Company;



3



--------------------------------------------------------------------------------

 
4.1.3  unless prevented by ill health devote the whole of his time and attention
endeavours and abilities to promoting the interests of the Group and shall not
engage in any activity which may be or may become harmful to or contrary to the
interests of the Group or which might reasonably be considered to interfere with
the performance of his duties under this Agreement;
 
4.1.4  observe and comply with all lawful and reasonable requests, instructions,
resolutions and regulations of the Board and give to the Board such explanations
information and assistance as the Board may reasonably require;
 
4.1.5  carry out his duties in a proper loyal and efficient manner to the best
of his ability and use his best endeavours to maintain, develop and extend the
business of the Group;
 
4.1.6  perform such duties at such place or places in the United Kingdom or
elsewhere as the Board shall decide;
 
4.1.7  travel within and outside the United Kingdom as may reasonably be
required and work such hours as may be reasonably required for the proper
performance of his duties;
 
4.1.8  resign any appointment as director of any Group Company if requested by
the Board without any claim for damages or compensation and in the event of his
failure to do so the Company is hereby irrevocably authorised to appoint some
person as his attorney and in his name and on his behalf to sign and execute all
documents and do all things necessary to constitute and give effect to such
resignation.
 
4.2  During the Appointment the Executive shall not without the written consent
of the Board (such consent not to be unreasonably withheld) be employed engaged
or interested either directly or indirectly in any capacity in any trade
business or occupation whatsoever other than the Business of the Company or the
Group provided that the Executive shall not be prohibited from holding whether
directly or indirectly up to 1 % of the shares or stock of any class of any
Company listed on a recognised stock exchange or the Alternative Investment
Market.
 
4.3  Without prejudice to clause 4.2 during the Appointment the Executive shall
promptly disclose to the Board any interest he has in any trade business or
occupation which is similar to the Business of the Company or any Group Company
whether or not such trade business or occupation is conducted for his profit or
personal gain or that of any member of his family or household or any relative
by marriage.
 
5.  REMUNERATION AND EXPENSES
 
5.1  During the Appointment:
 
5.1.1  the Company shall pay to the Executive a Salary at a rate of £80,000 per
annum (or at such higher rate as may from time to time be agreed between the
Company and the Executive);
 
5.1.2  in addition to the Salary outlined in 5.1.1 the Company shall pay to the
Executive a bonus (the parameters for which will be agreed in advance for each
financial year (those for the year (99/2000 having been set out in Schedule 2));
 
5.1.3  the Salary shall be deemed to accrue evenly from day to day over 365 days
in each year and shall be payable in arrears by equal monthly installments on or
around the 25th of each month into a bank account nominated by him and shall be
inclusive of any fees and/or remuneration to which the Executive may be entitled
as a Director of the Company or any Group Company;
 
5.1.4  the Salary shall be reviewed annually on 1 May each year by the Board the
first such review to take place on 1 May/2000.
 
5.2  The Company shall reimburse the Executive for all reasonable and authorised
out of pocket expenses (including hotel and travelling expenses) wholly and
necessarily incurred by the Executive in



4



--------------------------------------------------------------------------------

the discharge of his duties subject to the production of appropriate receipts or
vouchers or such other evidence as the Company may reasonably require as proof
of such expenses.
 
5.3  The Executive shall be entitled to participate in any further bonus scheme
of the Company that may be authorised by the Board from time to time at their
sole discretion.
 
6.  CAR ALLOWANCE
 
6.1  During the Appointment the Company will provide the Executive with an Audi
A8 4.2 Quattro motor vehicle. or such other motor vehicle as agreed between the
Executive and the Company in writing, for his use and shall pay for the
licensing insurance maintenance repair and servicing of such car and when
necessary replacement thereof and for the cost of petrol and oil not required
for its private use by the Executive. Subject to such restrictions and upon such
conditions (if any) as the Company may from time to time impose the Executive
shall be entitled to use such car for his own private use. The Company shall
also provide the Executive with a car telephone for his sole business use and
shall bear the cost of maintaining and repairing it. On the termination of his
employment hereunder the Executive shall promptly return or account for such car
and failure to do so shall entitle the Company to withhold any outstanding
monies due from the Company to the Director up to the value of the car. The
Executive shall at all times take good care of the car and procure that it is
kept in a roadworthy condition, that the provisions and conditions of the policy
of insurance relating thereto are observed and that such policy is not rendered
void or voidable.
 
6.2  The Executive may elect to take a payment of £1;000 per month (inclusive of
VAT car tax and all other costs) in lieu of the company car under clause 6.1 by
notice to the Company prior to such company car being provided by the Company or
the time the Company would replace the company car in accordance with the rules
of Company’s car scheme from time to time.
 
7.  INSURANCE BENEFITS
 
7.1  The Company shall provide the Executive with the following insurance
benefits particulars of which may be obtained from the Company Secretary:—
 
7.1.1  private medical expenses insurance for himself and his wife and his
children under the age of 18 in accordance with arrangements made between the
Company and such reputable insurer as the Company may decide from time to time
and subject to the terms and conditions applicable to any such insurance
provided such benefits made available shall be broadly comparable to the
benefits enjoyed by the Executive and his family members immediately prior to
the date of this Agreement;
 
7.1.2  life insurance at a rate 4 times the Salary in accordance with
arrangements made between the Company and such reputable insurer as the Company
may decide from time to time and subject to the terms and conditions applicable
to any such insurance;
 
7.1.3  permanent health insurance in accordance with the arrangements made
between the Company and such reputable insurer as the Company may decide from
time to time and subject to the terms and conditions applicable to any such
insurance provided such benefits made available shall be broadly comparable to
the benefits enjoyed by the Executive and his family members immediately prior
to the date of this Agreement.
 
8.  PENSION
 
Shall be paid in accordance with Schedule 2.
 
9.  HOLIDAYS AND HOLIDAY PAY
 
9.1  In addition to the normal bank and public holidays the Executive shall be
entitled to 25 working days’ paid holiday during each calendar year to be taken
at such time as may be convenient to the Company and as are approved in advance
by the Board.



5



--------------------------------------------------------------------------------

 
9.2  In the calendar year in which the Appointment commences or terminates the
Executive shall be entitled to 2 days’ holiday for each completed month of
service.
 
9.3  Upon termination of the Appointment the Executive shall subject to clause
10.7 below if appropriate either be entitled to salary in lieu of any
outstanding holiday entitlement or be required to repay to the Company any
salary received in respect of holiday taken in excess of his proportionate
holiday entitlement and any sums
 
repayable by the Executive may be deducted from any outstanding Salary or other
payments due to the Executive.
 
9.4  The Company reserves the right to require the Executive to take any accrued
but unused holiday entitlement during any period of notice given to terminate
the Appointment.
 
9.5  Holidays not taken in any calendar year may not be carried forward without
the prior consent of the Board.
 
9.6  The Executive shall be entitled to participate in any travel insurance
scheme established for the benefit of employees from time to time.
 
9.7  The Executive shall be entitled to participate in any bonus holiday scheme
in force from time to time.
 
10.  SICKNESS AND ABSENCE
 
10.1  If the Executive is prevented by illness, injury, accident or other
incapacity or other circumstances beyond his control from properly fulfilling
his duties under this Agreement he shall immediately notify the Company
Secretary and inform him of the reason for his absence.
 
10.2  Each time the Executive is absent from work he shall provide evidence to
the Company if requested by it of the reason for such absence. In the case of
illness or injury lasting for seven or more consecutive days, the Executive
shall provide a doctor’s certificate on the seventh day of illness or injury and
weekly thereafter.
 
10.3  Subject to compliance with the provisions of clauses 10.1 and 10.2 above
if the Executive is at any time prevented by illness, accident or other
incapacity from properly carrying his duties under this Agreement he shall be
paid:—
 
10.3.1  his Salary for up to 3 months’ absence in aggregate in any calendar
year;
 
10.3.2  thereafter half his Salary for up to a further 3 months’ absence in
aggregate in any calendar year;
 
10.3.3  thereafter such remuneration as the Board shall in its absolute
discretion allow.
 
10.4  The Company shall be entitled to deduct from the Salary or such
remuneration any statutory sick pay to which the Executive may be entitled under
the provisions of the Social Security and Housing Benefits Act 1982 and/or any
other sickness or injury benefits otherwise recoverable by or payable to the
Executive. For statutory sick pay purposes the Executive’s qualifying days shall
be his normal working days.
 
10.5  The Executive agrees that at any time during the Appointment he will
consent if required by the Company, to a medical examination by a medical
practitioner appointed by the Company at its expense and shall authorise such
medical practitioner to disclose to and discuss with the Company Secretary the
results of any such medical examination.
 
10.6  If the Executive shall at any time be incapacitated or prevented by
illness or injury or accident or any other circumstances beyond his control
(such incapacity or prevention being referred to below as “Incapacity”) from
discharging his duties under this Agreement for a total of 26 or more weeks in
any 12 consecutive calendar months the Company may by notice in writing to the
Executive



6



--------------------------------------------------------------------------------

given at any time during the period of Incapacity terminate the Appointment
immediately without compensation or on such future date as may be specified in
the notice.
 
10.7  If the Incapacity has been caused by the action of a third party in
respect of which damages are or may be recoverable the Executive shall
immediately notify the Company Secretary of that fact and shall receive the
payments referred to Clause 9.3 above as loans by the Company to the Executive
(notwithstanding that as an interim measure income tax has been deducted from
such payments as if they were emoluments of employment) and shall repay such
loans when and to the extent that the Executive recovers compensation for loss
of earnings from that third party by action or otherwise.
 
11.  CONFIDENTIAL INFORMATION
 
11.1  The Executive shall not at any time during the Appointment nor at any time
after its termination except in the proper performance of his duties or with the
express written consent of the Board directly or indirectly use (including use
for his own purposes), or allow either directly or through the failure to
exercise due care and attention or disclose or permit to be disclosed, trade
secrets or confidential information relating to the Company or any Group Company
Or the Company’s or any Group Company’s agents, customers, prospective customers
or suppliers.
 
11.2  For the purposes of clause 11.1 confidential information shall include any
information relating to the Business and/or the financial affairs of the Company
or any Group Company or the Company’s or Group’s agents, customers, prospective
customers or suppliers and in particular shall include:
 
11.2.1  the business methods and information of the Company and any Group
Company (including prices charged, discounts given to customers or obtained from
suppliers, product development, marketing and advertising programmes, costings,
budgets, turnover, sales targets or other financial information);
 
11.2.2  lists and particulars of the Company’s and any Group Company’s suppliers
and customers and the individual contacts at such suppliers and customers;
 
11.2.3  details and terms of the Company’s and any Group Company’s agreements
with suppliers and customers;
 
11.2.4  secret manufacturing or production processes and know-how employed by
the Company and any Group Company or their suppliers;
 
11.2.5  confidential details as to the design of the Company’s and any Group
Company’s or their suppliers’ products and inventions or developments relating
to future products;
 
whether or not in the case of documents or other written materials they are or
were marked as confidential and whether or not, in the case of other
information, such information is identified or treated by the Company or any
Group Company as being confidential.
 
11.3  The Executive shall not be restrained from disclosing any confidential
information which he is authorised to disclose by the Board or which had entered
the public domain unless it enters the public domain as a result of an
unauthorised disclosure by the Executive or an authorised disclosure for an
unauthorised purpose by the Executive or anyone else employed or engaged by the
Company or any Group Company.
 
11.4  The termination of this Agreement or the Appointment howsoever caused
shall not operate to terminate the provisions of this clause 11 which shall
remain in full force and effect and be binding on the Executive
 
12.  RESTRICTIVE COVENANTS
 
12.1  The Executive acknowledges that he has or will in the course of the
Appointment have acquired or acquire confidential information, trade secrets and
knowledge about the business,



7



--------------------------------------------------------------------------------

operations, clients and connections of the Company and the Group and agrees to
enter into the restrictions in this clause for the purpose of protecting those
interests of the Company and the Group.
 
12.2  The Executive shall not without the prior written consent of the Board
(such consent not to be unreasonably withheld) for a period of 12 months after
the termination of the Appointment (“Restricted Period”), whether as principal
or agent, and whether alone or jointly with or as a director, manager, partner,
shareholder, employee or consultant or any other person directly or indirectly.
 
12.2.1  solicit or canvass the custom of any person firm or company who during
the 12 months prior to the termination of the Appointment was a customer or
potential customer of the Company and/or any Group Company and (in the case of a
customer) from whom he had obtained business or to whom he had provided services
on behalf of the Company and/or any Group Company or with whom he had personal
dealings or (in the case of a potential customer) with whom he had dealt with a
view to obtaining business;
 
12.2.2  deal with any person, firm or company who during the 12 months prior to
the termination of the Appointment was a customer or potential customer of the
Company and/or any Group Company and (in the case of a customer) from whom he
had obtained business or to whom he had provided services on behalf of the
Company and/or any Group Company or with whom he had personal dealings or (in
the case of a potential customer) with whom he had dealt with a view to
obtaining business;
 
12.2.3  within the United Kingdom set up, carry on, be employed in, provide
services to, be associated with, or be engaged or interested in, whether as
director, employee, principal, agent or otherwise save as a shareholder of not
more than 1% of any public company whose shares are quoted on any recognised
Stock Exchange or the Alternative Investment Market, any business which is or is
intended or about to be similar to or competitive with the Business carried on
by the Company or any Group Company at the date of termination of the
Appointment and with which the Executive was concerned or for which the
Executive had management responsibilities at any time during the 12 months
immediately preceding the termination of the Appointment;
 
12.2.4  employ, or offer to employ, or attempt to employ, or entice away, or
enter into partnership with, or attempt to enter into partnership with, any
employee of the Company or any Group Company who was employed by the Company or
any Group Company at the time of the termination of the Appointment provided
that this restriction shall only apply to persons whom the Executive has managed
or with whom he has worked at any time during the 12 months immediately
preceding the termination of the Appointment and shall not include clerical
administrative and secretarial staff;
 
12.2.5  endeavour to impair in any way the relationship between any supplier to
or customer or client of the Company or any Group Company and the Company and
any Group Company provided that references to customers clients or suppliers
shall only refer to those persons with whom the Executive has had personal
dealings or for whom the Executive had management responsibilities.
 
12.3  The restrictions contained in this clause are considered by the parties to
be reasonable in all the circumstances. Each sub clause constitutes an entirely
separate and independent restriction and the duration, extent and application of
each of the restrictions are no greater than is necessary for the protection of
the interests of the Company and any Group Company.
 
12.4  The Executive agrees that the restrictions in this clause 12 are no wider
or more restrictive than is reasonably necessary for the protection of the
Company’s legitimate business interests and further that the effect of those
restrictions is not such as to prevent the Executive from earning a living.
 
12.5  At no time after the termination of the Appointment shall the Executive
directly or indirectly represent himself as being interested in or employed by
or in any way connected with the Company or any Group Company, other than as a
former employee of the Company.



8



--------------------------------------------------------------------------------

 
12.6  The Executive and the Company agree that the Executive either alone or
jointly may expand the business carried on by the Company in accordance with
business plans and projections or otherwise. To ensure the ongoing protection of
the Company’s legitimate business interests the Company reserves the right to
make such variations to clause 12 as may be necessary to adequately protect the
expanded business as and when it may be necessary.
 
13.  DESIGNS AND INVENTIONS
 
13.1  All designs, inventions, programs discoveries or improvements (“Designs
and Inventions”) conceived or made by the Executive during the course of or
arising out of the Appointment (whether alone or together with any other person
or persons) and which concern or are applicable to products or articles
manufactured or sold by or to services provided by the Company and/or any Group
Company shall be the exclusive property of the Company or such Group Company as
the Company directs.
 
13.2  Any such Designs and Inventions shall be disclosed to the Company whether
conceived apprehended or learned by the Executive during the course of or after
the termination of the Appointment.
 
13.3  The Executive shall at all times whether during the course of and after
the termination of the Appointment:
 
13.3.1  not without the prior written consent of the Company apply for any
patent or design registration as the case may be either in the United Kingdom,
the United States of America or in any other part of the world for any Designs
and Inventions conceived or made by him;
 
13.3.2  if and whenever required by the Company to do so (and in such manner as
the Company shall in its sole discretion decide) apply as a nominee of or
jointly with the Company for patent or design registration in the United Kingdom
and as the Company may require any other part of the world for any Designs and
Inventions conceived or made by him and shall sign all such documents and do all
such things as may be necessary effectively to test all applications at any time
and from time to time pending and all resulting patents and design registration
when granted and all right title and interest to and in the same in the Company
absolutely as sole beneficial owner or as the Company may require;
 
13.3.3  upon demand by the Company sign all such documents execute all such
deeds and do all such things as may be necessary for the purpose of obtaining
patent or design registration for any Designs and Inventions in any country in
the world and for effectively vesting all and any such patents and design
registration in the Company as sole beneficial owner or as the Company may
require.
 
13.4  The Executive irrevocably appoints and authorises the Company to act as
his attorney and agent for the purposes of executing and/or signing all or any
such documents as may be required to give the Company (and/or its nominee and/or
assignee) the full benefit of the provisions of this Clause.
 
13.5  The Company shall pay all expenses in connection with any application for
patent or design registration made by the Executive as nominee for or jointly
with the Company pursuant to this Clause.
 
13.6  The Company shall indemnify the Executive against all liabilities to third
parties in connection with or arising out of all and any applications and all
and any resulting patents and design registrations which may be granted if and
to the extent that any such liabilities arise from the act or default of the
Company.
 
13.7  It shall be presumed (but subject to proof to the contrary) that the
subject matter of any application for a patent or design registration filed by
the Executive or any assignee or agent of the Executive within 12 months after
the termination of the Appointment and relating to goods or services of a kind
with which the Executive was concerned in the course of his duties is a Design
or Invention made by the Executive during the currency of the Appointment.



9



--------------------------------------------------------------------------------

 
14.  COPYRIGHT
 
14.1  The entire copyright and all similar rights (including further copyright,
the right to register trade marks or service marks and the right to register
designs and design rights) throughout the world in works of any description
produced by the Executive in the course of or in connection with his employment
(“Works”) (whether alone or together with any other person) will vest in and
belong to the Company absolutely throughout the world for the full periods of
protection available in law including all renewals and extensions.
 
14.2  The Executive will (both during and after the termination of his
employment) at the Company’s request and expense anywhere in the world and at
any time promptly do everything (including executing documents) that may be
reasonably required by the Board to assure, defend or protect the rights of the
Company in all Works.
 
14.3  For the purposes of clauses 13 and 14, the Executive hereby irrevocably
and unconditionally waives in favour of the Company the moral rights conferred
on him by Chapter IV Part I of the Copyright Designs and Patents Act 1988 in
respect of any Designs and Inventions or Works in which the copyright is vested
in the Company under clause 13, this clause 14 or otherwise.
 
15.  TERMINATION
 
15.1  The Appointment may be terminated with immediate effect by the Company by
written notice if the Executive shall at any time:
 
15.1.1  commit any material breach of the terms of this Agreement or repeats,
(after warning) any breach of this Agreement; or
 
15.1.2  be guilty of any serious misconduct or (after written warning) wilful
neglect in the discharge of his duties under this Agreement; or
 
15.1.3  be adjudicated bankrupt or make any arrangement or composition with his
creditors; or
 
15.1.4  be convicted of any criminal offence (except a road traffic offence not
involving a custodial sentence) which in the reasonable opinion of the Board
materially and/or adversely affects his ability to continue in office as an
employee or officer of the Company (including bringing himself or the Company
into disrepute); or
 
15.1.5  resigns or otherwise ceases to be or become prohibited by law from being
or acting as a director of the Company other than at the Company’s request; or
 
15.1.6  commits an act of fraud or material dishonesty;
 
15.1.7  become of unsound mind, or becomes a patient for any purpose of any
statute relating to mental health;
 
15.1.8  commit any act of deliberate discrimination or harassment on grounds of
race, sex or disability;
 
15.1.9  commit any other act warranting summary termination at common law
including (but not limited to) any act justifying dismissal without notice in
the terms of the Company’s generally applicable disciplinary rules (receipt of a
copy of which the Executive hereby acknowledges),
 
15.1.10  be guilty of any serious breach or non-observance of any provisions of
the Investment Agreement.
 
15.2  In the event of termination under clause 15.1 the Company shall not be
obliged to make any further payment to the Executive except such Salary
(including bonus) as shall have accrued at the date of termination



10



--------------------------------------------------------------------------------

 
15.3  Upon termination of the Appointment:
 
15.3.1  the Executive shall resign from all directorships or other offices held
by him in the Company or any Group Company and in the event of his failure to do
so the Company is hereby irrevocably authorised to appoint some person as his
attorney and in his name and on his behalf to sign and execute all documents and
do all things necessary to constitute and give effect to such resignation;
 
15.3.2  the Executive shall immediately return to the Company all
correspondence, documents, papers, memoranda, notes, records such as may be
contained in magnetic media or other forms of computer storage, videos, tapes
(whether or not prepared or produced by him) and any copies thereof charge and
credit cards and all other property belonging to the Company which may be in the
Executive’s possession or under his control;
 
15.3.3  the Executive shall if requested send to the Company Secretary a signed
statement confirming that he has complied with sub-clause 15.3.2 above.
 
15.4  The Executive shall not at any time after the termination of the
Appointment represent himself as being in any way connected with or interested
in the Business of the Company or the Group.
 
15.5  The Executive expressly agrees that the Company may make such deductions
from Salary or other payments due on the termination of or during the
Appointment as may be necessary to reimburse the Company against any liability
of the Executive to the Company.
 
15.6  Upon notice to terminate the Appointment being given by the Company or the
Executive in accordance with clause 3.1 of this Agreement then at any time after
such notice is given by the Company or the Executive if requested by the Company
the Executive will:
 
15.6.1  immediately return to the Company all documentation including any copies
articles or property in his possession custody or control belonging to the
Company or any Group Company;
 
15.6.2  immediately return to the Company all documentation or articles which
contain records of confidential information concerning the Business of the
Company or any Group Company;
 
15.6.3  not during the notice period contact or deal with customers suppliers or
employees of the Company or any Group Company;
 
15.6.4  not unless otherwise requested during the notice period enter onto the
premises of the Company or any Group Company without the prior written consent
of any Director of the Company;
 
15.7  Upon notice to terminate the Appointment being given by the Company or the
Executive in accordance with clause 3.1 of the Agreement, the Executive will
resign immediately as a Director of the Company.
 
PROVIDED THAT during the notice period the Company will continue to pay and/or
make available the Salary and other contractual benefits under this Agreement.
 
15.8  For the avoidance of doubt the Executive and the Company agree that:
 
15.8.1  the Executive’s other duties and obligations whether contractual or
otherwise which are not inconsistent with the terms of this Agreement shall
continue in full force and effect during the notice period; and
 
15.8.2  the Company has no duty to provide the Executive with work during the
notice period.



11



--------------------------------------------------------------------------------

 
16.  MISCELLANEOUS
 
16.1  The Executive shall pay and fully indemnify the Company against all income
tax payable by the Company on his behalf by reason any of the benefits received
by the Executive in connection with the Appointment. The Company shall be
entitled to make deductions from the Salary or other payments due to the
Executive to satisfy any such income tax liability.
 
16.2  Notices may be given by either party by letter or telefacsimile message
addressed to the other party at (in the case of the Company) its registered
office for the time being and (in the case of the Executive) his last known
address and any such notice given by letter shall be deemed to have been given
at the time at which the letter would be delivered by First Class post.
 
16.3  The Executive acknowledges and warrants that there are no agreements or
arrangements whether written or implied between the Company or any other Group
Company and the Executive relating to the employment of the Executive other than
those expressly set out or referred to in this Agreement (which expressly
supersedes all previous arrangements between the Company or any other Group
Company and the Executive as to the employment of the Executive) and that the
Executive is not entering into this Agreement in reliance upon any
representation not expressly set out in this Agreement.
 
[Schedules omitted hereto.]



12



--------------------------------------------------------------------------------

IN WITNESS whereof the parties have execuited this Agreement as a deed on the
date of this Agreement.
 
SIGNED and Delivered as a deed by
  
)
           
)
      
BROOMCO(1744) LIMITED
  
)
    
Illegible
    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

           
Director
                         
Illegible
    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

           
Director/Secretary

 
SIGNED and Delivered as a deed by
  
)
           
)
      
PETER STANLEY FORTUNE
  
)
    
/s/ PETER FORTUNE
    

--------------------------------------------------------------------------------

    

--------------------------------------------------------------------------------

in the presence of
         
Peter Fortune



13